Citation Nr: 0305159	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.

2.	Entitlement to service connection for a neck disability.

3.	Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1988 to January 
1997.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2002, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Upon its last review, the Board remanded 
the claims at issue for further development of the record and 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As will 
be set forth below, the Board has reviewed the claims, and 
finds that they have been developed in accordance with the 
VCAA as well as previously existing law.  Accordingly, the 
appeal is ready for review.

The Board also observes that with regard to his pending claim 
for service connection of a right knee disorder, the 
appellant has informed VA that he had mistakenly identified 
the right knee as the effected appendage for which he sought 
the benefit.  The record reflects that by rating decision 
dated in May 2002, service connection for a left knee 
disorder was denied.  Because the appellant has not filed a 
notice of disagreement pertaining to this rating 
determinations, it is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a).


FINDINGS OF FACT

1.	The record is devoid of any evidence that the appellant 
has a right knee disorder.

2.	Medical evidence of record indicates that any cervical 
spine symptoms are not related to any incident in service.  

3.	The record is devoid of any evidence that the appellant 
has a heart disorder.



CONCLUSIONS OF LAW

1.	A right knee disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.	A cervical spine disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

3.	A heart disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Advise

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See VCAA, 
supra, (Eliminating the well-grounded claim requirement; 
expanding the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in February 1997, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case dated 
in May 1998  as well as in a Supplemental Statement of the 
Case dated in May 2002.  The appellant was also apprised of 
the general law and the evidence of record through the 
Board's remand of January 2002.  

The appellant was also apprised of the VCAA by letter dated 
in January 2002; the nature of evidence that would 
substantiate his claims, and that the obtaining of such 
evidence or its identification for VA's retrieval of such 
evidence was then his responsibility.  The record reflects 
that the appellant did not respond to this advisement, and 
because it was not returned as undelivered or undeliverable, 
the Board presumes that it was delivered to the appellant.  
Clark v. Principi, 15 Vet. App. 61, 63 (2001); Leonard v. 
Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 
195, 199 (1996).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, the record reflects that VA 
obtained treatment records generated by the VA Medical Center 
in Muskogee, Oklahoma.  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.§ 5103A (d).  The appellant has been accorded VA 
medical examinations, accompanied by his claims folder, in 
May 2002.    

Given the development undertaken by the both the RO and the 
Board; the advisement to the appellant of what evidence would 
substantiate his claims and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  


The Merits of the Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service Connection for a Right Knee Disability

As is noted above, the appellant has advised VA that his 
original attempt to seek service connection for a right knee 
disorder was in error, and that he meant to indicate that he 
had a left knee disorder.  See, e.g., April 2002 VA 
examination, indicating that appellant denied any injury to 
the right knee.  

The Board has nonetheless scrutinized the evidence of record, 
and finds no evidence of any in-service trauma to the right 
knee or current impairment thereof.  Because the appellant 
does not claim, nor does he have a right knee disorder, the 
appeal is denied.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  

Service connection for a Neck Disability

The appellant contends that he sustained a cervical spine 
disorder as a result of an in-service traffic accident, which 
occurred in December 1995.  Having carefully considered the 
appellant's contention in light of all of the evidence of 
record, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The appellant's service medical records indicate that after 
the accident in question, the appellant complained of 
diminished neck rotation and extension to the right, as well 
as muscle soreness.  He was prescribed an anti-inflammatory 
medication and range of motion exercises.  

However, the record is thereafter devoid of any mention of 
neck complaints, symptoms, or diagnoses.  In August 1996, the 
appellant underwent a service department medical evaluation 
board.  Clinical evaluation revealed his neck was supple and 
normal in appearance.  Although he was noted to have "vague 
complaints" of joint pain and stiffness in several 
particulars, the examiners observed that there was no 
significant pathology from the appellant's reported history 
and physical examination.  

The appellant underwent a VA physical examination in April 
2002.  He was noted to be in no distress or pain, and the 
examiner observed that he was "very active."  As to his 
neck, the examiner reported that there was no pain upon 
movements, and no spasm, weakness, tenderness, fixed 
deformity or postural abnormality.  The musculature of the 
neck was reported to be normal, and flexion was to 55 
degrees, extension was to 45 degrees, right and left lateral 
flexion was to 50 degrees, and bilateral rotation was to 60 
degrees.  All of these movements were accomplished without 
pain.  

As to the specific issue under review, the examiner stated 
that there was no relationship between the appellant's in-
service incident and any neck symptoms.  

In these circumstances, the clear preponderance of the 
evidence indicates that the appellant does not have a 
cervical spine disability that was caused by any incident in 
military service.  It has been held that service connection 
may be granted by evidence that a condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488 (1997).

The evidence does not support the granting of service 
connection under any of the foregoing.  First, it appears 
that the appellant does not have such a disability.  The 
results of the April 2002 VA examination indicate that the 
appellant's neck function is not impaired.  As is noted 
above, a critical requisite to a grant of service connection 
is that the claimant must have a disability within the 
meaning of the law.  Brammer, supra. (Observing in substance 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability.  In the absence of 
proof of a present disability, there is no valid claim 
presented); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. 
§ 4.1; see Davis v. Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").  

Further, assuming that the appellant has a cervical disorder, 
the appellant has not demonstrated, and the evidence does not 
suggest, a chronic condition, continuous symptoms, or any 
linkage between any in-service incident and the current 
complaints.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).  Evidence does not indicate that the 
appellant complained of continuous neck symptoms since the 
1995 automobile accident, and a medical opinion is of record 
indicating that there is no linkage between the appellant's 
current report and the in-service incident.  

The clear preponderance of the evidence being against the 
claim, the appeal is denied.

Service connection for a heart disorder

The appellant also alleges that he developed a heart disorder 
which he incurred in service.  Having carefully considered 
the appellant's contentions in light of all of the evidence 
of record, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

First, the appellant's service medical records are devoid of 
any mention of complaints or diagnoses of any cardiac 
disorder.  As is noted above, the appellant underwent a 
service department medical board in October 1996.  The 
physical examination report associated with the medical 
evaluation board indicates that the appellant reported having 
palpitations, shortness of breath and fatigue when 
exercising, but his heart rate and rhythm was normal, and was 
without murmur, gallop or click.  Upon electrocardiographic 
examination, no abnormalities were detected.  

The appellant underwent a VA physical examination in January 
1998, and was diagnosed to have a "history of" 
palpitations, based upon his subjective report.  However, an 
electrocardiographic examination detected no abnormalities.  
Identical interpretations were rendered of the January 1998 
test in March and May 1998.

During the April 2002 VA examination, the appellant 
reiterated that he felt palpitations of the heart during 
exercise.  However, no abnormalities were detected.  In 
particular, his heart was noted to have a regular rate and 
rhythm, and it was without murmurs.  

In these circumstances, the appellant is not shown to have a 
cardiac disorder.  Although he believes otherwise, competent 
medical opinion and testing have consistently found his 
cardiac condition to be normal, and the appellant is not 
competent to render a self-diagnosis in this regard, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).       

The appeal is therefore denied. 



ORDER

Service connection for a right knee disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a heart disorder is denied.




		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

